EXHIBIT 10.1
 
REPURCHASE AGREEMENT
 
This Repurchase Agreement (this “Agreement”) is made as of the 29th day of
September, 2013 by and among DYNAMIC ENERGY ALLIANCE CORPORATION, a Florida
corporation (collectively with its predecessors, the “Company”) and Dr. Earl
Beaver, an individual (the “Seller”). Each of the Company and the Seller is
referred to herein as a “Party” and collectively, as the “Parties.”


W I T N E S S E T H:
 
WHEREAS, the directors of Company desire to make the capital structure of the
Company more attractive to potential investor, by reducing the risk of future
dilutive issuances as a result of the make good provisions in the Company’s
Preferred Stock, and through a 33% reduction in the convertible share obligation
and the elimination of the 75% override control held in the Preferred Stock; and
 
 WHEREAS, the Seller owns and desires to sell to the Company, an aggregate of
530,363shares of the Preferred Stock (the “Shares”); and the Company desires to
re-purchase the Shares from the Seller, on and subject to the terms of this
Agreement.
 
NOW, THEREFORE, in consideration of the foregoing and the mutual promises and
covenants herein contained, the Parties hereby agree as follows:
 
ARTICLE I

SALE AND PURCHASE OF THE SHARES


1.1.   Sale of the Shares.  Subject to the terms and conditions of this
Agreement, and in reliance upon the representations, warranties, covenants and
agreements contained in this Agreement, the Seller shall sell the Shares to the
Company, and the Company shall re-purchase the Shares from the Seller, for a
purchase price equal to one dollar ($1) and a new issuance of 3,267,876 shares
of restricted common stock of the Corporation (the “Purchase Price”).  The new
issuance is based on a weighted average conversion rate of 67% of the conversion
rate owed to the Seller pursuant to the current terms of the Preferred Stock.
 
1.2.   Closing.  The purchase and sale of the Shares shall take place at a
closing (the “Closing”) to occur immediately following the execution and
delivery hereof. At the Closing:
 
(a)  
The Seller shall deliver to the Company signed stock power representing the
Shares, duly endorsed in form for transfer to the Company.



(b)  
 The Company shall deliver the Purchase Price to the Seller.

 
At and at any time after the Closing, the Parties shall duly execute,
acknowledge and deliver all such further assignments, conveyances, instruments
and documents, and shall take such other action consistent with the terms of
this Agreement to carry out the transactions contemplated by this Agreement.
 
 
1

--------------------------------------------------------------------------------

 


ARTICLE II

REPRESENTATIONS, WARRANTIES AND COVENANTS


The Seller hereby makes the following representations and warranties to and
covenants with the Company, which shall be true and correct as of the date:


2.1.   No Conflicts or Consents.  Neither the execution and delivery of this
Agreement, nor the consummation of the transactions contemplated hereby or
compliance with the terms and conditions hereof by the Seller will violate or
result in a breach of any term or provision of any agreement to which any Seller
is bound or is a party, or be in conflict with or constitute a default under, or
cause the acceleration of the maturity of any obligation of the Seller under any
existing agreement or violate any order, writ, injunction, decree, statute, rule
or regulation applicable to the Seller or any  properties or assets of the
Seller.  The Seller is not required to obtain any consent, waiver, authorization
or order of, give any notice to, or make any filing or registration with, any
court or other federal, state, local or other governmental authority or other
person or entity in connection with the execution, delivery and performance by
the Seller of this Agreement, other than the disclosure filings required by the
Commission.


2.2    Enforceability.  This Agreement has been duly and validly executed by the
Seller, and constitutes the valid and binding obligation of the Seller,
enforceable against the Seller in accordance with its terms, except as
enforceability may be limited by bankruptcy, insolvency or other laws affecting
creditors' rights generally or by limitations, on the availability of equitable
remedies.


2.3    No Encumbrances.  The Seller acquired the Shares in accordance with
applicable state and federal securities laws and owns the Shares free and clear
of all liens, charges, security interests, encumbrances, claims of others,
options, warrants, purchase rights, contracts, commitments, equities or other
claims or demands of any kind (collectively, “Liens”).  The Seller is not a
party to any option, warrant, purchase right, or other contract or commitment
that could require the Seller to sell, transfer, or otherwise dispose of any
capital stock of the Company (other than pursuant to this Agreement).  The
Seller is not a party to any voting trust, proxy, or other agreement or
understanding with respect to the voting of any capital stock of the Company.
 
ARTICLE III

TERMINATION


3.1    Termination.  This Agreement may be terminated prior to Closing by
written agreement of the Seller and the Company.  
 
ARTICLE IV

RELEASE
 
4.1   Release. Nothing is this Agreement shall nullify the protection afforded
the Directors and Officers per the Company bylaws specifically Article IX
Indemnification or similar provision. The Seller and its respective affiliates
and/or heirs, hereby releases and forever discharges the Company and its
officers, directors, employees, agents, counsels, accountants, affiliates and
heirs (collectively, the “Releasees”) from any and all claims, demands,
judgments, proceedings, causes of action, orders, obligations, contracts,
agreements, liens, accounts, costs and expenses (including attorney’s fees and
court costs), debts and liabilities whatsoever, whether known or unknown,
suspected or unsuspected, matured or unmatured, both at law (including federal
and state securities laws) and in equity, which the undersigned or any of the
undersigned’s respective affiliates and/or heirs now have, have ever had against
the Releasees arising contemporaneously with or prior to the date hereof or on
account of or arising out of any matter, cause, event or omission of any kind or
nature occurring contemporaneously with or prior to the date hereof that pertain
to the issuance of Preferred Shares or this Repurchase transaction. The Seller
hereby irrevocably covenants to refrain from, directly or indirectly, asserting
any claim or demand, or commencing, instituting or causing to be commenced, any
proceeding of any kind against any Releasee, based upon the matter purported to
be released hereby. Without in any way limiting any of the rights and remedies
otherwise available to any Releasee, the Seller shall indemnify and hold
harmless each Releasee from and against all actions, suits, proceedings,
hearings, investigations, charges, complaints, claims, demands, injunctions,
judgments, orders, decrees, rulings, damages, dues, penalties, fines, costs,
amounts paid in settlement, liabilities, obligations, security interests, taxes,
liens, losses, lost value, expenses and fees (including attorneys’ fees and
court costs) arising directly or indirectly from or in connection with (i) the
assertion by or on behalf of the Seller or any of its affiliates and/or heirs of
any claim related to the matter purported to be released hereunder and (ii) the
assertion by any third party of any claim or demand against any Releasee which
claim or demand arises directly or indirectly from, or in connection with, any
assertion by or on behalf of the Seller or any of its affiliates and/or heirs
against any third party of any claims related to the matters purported to be
released hereunder.
 
 
2

--------------------------------------------------------------------------------

 
 
ARTICLE V

MISCELLANEOUS


5.1.   Entire Agreement.  This Agreement and any other documents or agreements
executed in connection with the transactions contemplated hereunder, constitutes
the entire agreement of the parties, superseding and terminating any and all
prior or contemporaneous oral and written agreements, understandings or letters
of intent between or among the parties with respect to the subject matter of
this Agreement.  No part of this Agreement may be modified or amended, nor may
any right be waived, except by a written instrument which expressly refers to
this Agreement, states that it is a modification or amendment of this Agreement
and is signed by the parties to this Agreement, or, in the case of waiver, by
the party granting the waiver.  No course of conduct or dealing or trade usage
or custom and no course of performance shall be relied on or referred to by any
party to contradict, explain or supplement any provision of this Agreement, it
being acknowledged by the parties to this Agreement that this Agreement is
intended to be, and is, the complete and exclusive statement of the agreement
with respect to its subject matter.  Any waiver shall be limited to the express
terms thereof and shall not be construed as a waiver of any other provisions or
the same provisions at any other time or under any other circumstances.
 
5.2.   Severability.  If any section, term or provision of this Agreement shall
to any extent be held or determined to be invalid or unenforceable, the
remaining sections, terms and provisions shall nevertheless continue in full
force and effect.


5.4.   Governing Law.  All questions concerning the construction, validity,
enforcement and interpretation of this Agreement shall be governed by and
construed and enforced in accordance with the internal laws of the State of
Delaware, without regard to the principles of conflicts of law thereof.  Each
party agrees that all proceedings concerning the interpretations, enforcement
and defense of the transactions contemplated by this Agreement (whether brought
against a party hereto or its respective Affiliates, employees or agents) shall
be commenced exclusively in the Delaware Courts.  Each of the Parties submits to
the jurisdiction of any state or federal court sitting in Kent County, Delaware,
in any proceeding arising out of or relating to this Agreement and agrees that
all claims in respect of the action or proceeding may be heard and determined in
any such court. Each of the Parties waives any defense of inconvenient forum to
the maintenance of any proceeding so brought and waives any bond, surety, or
other security that might be required of any other Party with respect thereto.
Nothing in this Section however, shall affect the right of any Party to bring
any proceeding arising out of or relating to this Agreement in any other court
or to serve legal process in any other manner permitted by law or at equity.
Each Party agrees that a final judgment in any proceeding so brought shall be
conclusive and may be enforced by suit on the judgment or in any other manner
provided by law or at equity.  If either party shall commence a proceeding to
enforce any provisions of this Agreement, then the prevailing party in such
proceeding shall be reimbursed by the other party for its reasonable attorneys’
fees and other costs and expenses incurred with the investigation, preparation
and prosecution of such proceeding.
 
5.6.   Successors.  This Agreement shall be binding upon the parties and their
respective heirs, successors and permitted assigns; provided, however, that no
Party may assign this Agreement or any of its rights under this Agreement
without the prior written consent of the other Party.
 
5.7.   Further Assurances.  Each Party to this Agreement agrees, without cost or
expense to any other Party, to deliver or cause to be delivered such other
documents and instruments as may be reasonably requested by the other Party to
this Agreement in order to carry out more fully the provisions of, and to
consummate the transaction contemplated by, this Agreement.
 
5.8.   Counterparts.  This Agreement may be executed simultaneously in two or
more counterparts, each of which shall be deemed an original but all of which
together shall constitute one and the same instrument.
 
 
3

--------------------------------------------------------------------------------

 
 
 IN WITNESS WHEREOF, the Parties hereto have caused this Agreement to be duly
executed as of the date first above written.
 

  DYNAMIC ENERGY ALLIANCE CORPORATION             By: /s/ James Michael
Whitfield     Name: James Michael Whitfield     Title: President/CEO  

 
IN WITNESS WHEREOF, the Parties hereto have caused this Agreement to be duly
executed as of the date first above written.
 
 
 

 
XXXXXXXXXXXXXXXXXXXXXX
            By: /s/ Dr. Earl Beaver     Name: Dr. Earl Beaver     Title: Self  

 
 
4

--------------------------------------------------------------------------------